Citation Nr: 1435382	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-45 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for seizures.  

3.  Entitlement to service connection for a right knee condition.  

4.  Entitlement to service connection for a  right shoulder condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  However, the documents within the Virtual VA system do not include any non-duplicative records which are relevant to the Veteran's claim on appeal.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and entitlement to service connection for a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran does not have a current seizure disability that is etiologically related to active service.  

2.  The Veteran does not have a current right shoulder condition that is etiologically related to active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2013).  

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with proper notice letters in May 2008 and June 2008, prior to an initial adjudication of his service connection claims on appeal.  

Regarding the duty to assist, the Board initially notes a November 2008 formal finding that the Veteran's service treatment records are incomplete due to a missing separation examination.  In cases where service records are missing or lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In November 2008, the Veteran was informed of the incomplete service treatment records and was advised to submit any records in his possession; however, he did not respond to such notice.  Based upon the above, the Board finds that all necessary efforts to obtain the missing records have been exhausted and that any further effort to obtain the missing service treatment records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  

Also associated with the claims file are VA treatment records and private treatment records submitted by the Veteran.  To the extent that the Veteran authorized VA to obtain additional treatment records regarding his claimed right knee disability and VA did not exhaust its efforts to obtain such records, the Board has remanded that particular claim for further development.  

The Veteran has not been provided with a VA medical examination in connection with the appeals decided herein; however, a VA examination or opinion is not required in this instance.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be shown below, there is no competent and credible evidence that the Veteran has a seizure disability or a right shoulder disability.  To the extent the Veteran has reported the above symptoms that he contends are associated with the claimed disabilities, the Board finds that he is not competent as a layperson to provide such diagnoses, which require medical expertise.  Thus, his statements alone do not trigger VA's duty to obtain a medical examination or opinion.  Moreover, to the extent that his reported symptoms are inconsistent with the medical evidence of record, the Board finds such statements to lack credibility.  

Therefore, the Board finds that VA examinations are not warranted for the claims of service connection for a seizure disability and a right shoulder disability.  38 C.F.R. § 3.159(c)(4).  

As to the claims decided herein, the Board finds that any deficiencies in its efforts to notify or assist the Veteran are harmless; as discussed further below, the Veteran does not meet the threshold criteria of a current disability for the service connection claims decided herein.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed such that no further notice or development is required regarding the claims decided herein; therefore, the Board will proceed with appellate review.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis and epilepsies, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Additionally, service connection may also be established on a presumptive basis under 38 C.F.R. § 3.317 (2013) for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  


II.A.  Service Connection - Seizures

The Veteran claims entitlement to service connection for seizures.  As discussed below, the Board finds that the Veteran does not have epilepsy or any chronic seizure diagnosis, and he has not had epilepsy or any chronic seizure diagnosis during the pendency of this appeal.  

Service treatment records do not document any complaints, treatment, or diagnosis of seizures or epilepsy.  

Post-service VA treatment records document the Veteran's report of confusion and disorientation during a psychiatric follow up visit in July 2007, after which he was referred for a neurology consultation.  

During the August 2007 neurology consultation, he reported periods of confusion and disorientation, including becoming lost while driving to an appointment the previous month and a similar experience eight years prior.  He also reported periods of dizziness and uneasiness lasting ten to fifteen minutes and occurring monthly.  He also reported feelings of disconnectedness beginning at a young age.  Significantly, he denied a history of tonic-clonic seizures, numbness, weakness, paralysis, or speech or vision problems.  He reported occasional headaches without persistence and denied a history of migraines.  His reported medical history included a traumatic head injury at age four or five which required sutures in the frontal area and did not result in febrile seizures.  He also denied a family history of seizures or migraine headaches.  Physical examination findings were normal, with some endpoint nystagmus noted.  The neurologist's impression was subjective symptoms of disorientation, some suggestion of paraamnestic phenomenon, and mood disturbances, with a need for diagnostic testing to rule out partial complex seizures.  

At a September 2007 primary care physician visit, the Veteran reported continuing to lose focus.  He reported first getting lost in the late 1990s and that it had been ongoing for fifteen years.  He reported a medical history including a motor vehicle accident about 22 years before when he hit his head on the windshield and a frontal head injury requiring sutures at age twelve.  A physical examination was unremarkable, but the physician noted the Veteran may be at risk for seizures due to remote history of head trauma from the past motor vehicle accident.  

Significantly, an October 2007 neurology diagnostic study report contained no focal abnormalities and no epileptiform discharges were seen.  Moreover, during a December 2008 VA psychiatric examination, the examiner noted that the Veteran's psychiatric symptoms included memory loss and occasional dissociative or fugue episodes occurring every two months.  

The Board acknowledges the Veteran's assertion that he has seizures as a result of his active service, to include his Gulf War service.  While he is competent to testify as to his perceived symptoms, he is not competent to diagnose epilepsy or render a nexus opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is not competent to establish a diagnosis of a medically complex chronic neurological disability, as such a diagnosis requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)  He has not provided any additional competent evidence supporting that he has a seizure disorder, or that he has had such a disability during the pendency of this appeal.  

Significantly, the competent medical evidence of record, including the October 2007 neurology diagnostic study report which showed no evidence of epilepsy and the December 2008 VA psychiatric examination wherein the examiner attributed the Veteran's symptoms of memory loss and occasional dissociative or fugue episodes to his psychiatric diagnosis of depression, weighs against the Veteran's claim.  

Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have epilepsy or any chronic seizure diagnosis, and he has not had epilepsy or any chronic seizure diagnosis during the pendency of this appeal.  The presumptive provisions regarding chronic diseases are therefore inapplicable.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Moreover, his symptoms have been attributed to a diagnosed psychiatric condition; therefore, he does not have a qualifying chronic disability and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are likewise inapplicable.  

As noted above, in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for seizures.  As the preponderance of the evidence weighs against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Service Connection - Right Shoulder

The Veteran also claims entitlement to service connection for a right shoulder disability.  

Service treatment records document the Veteran's October 1987 complaint of right shoulder pain for two to three months, with possible nerve involvement noted.  Upon examination, he displayed full range of motion.  X-rays showed no calcifications or fractures.  The physician's noted impression was mild subacromial bursitis.  

VA treatment records do not show treatment or diagnosis of a right shoulder condition.  The sole report of a shoulder injury is within the December 2008 VA psychiatric examination report, wherein the Veteran reported a medical history including chronic right shoulder strains.  

While the Veteran is competent to report observable symptoms such a pain in his shoulder, he is not competent to diagnose a complex musculoskeletal condition such as a shoulder strain.  See Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  Moreover, to the extent that his reports of chronic right shoulder strains are inconsistent with the medical evidence of record, including VA treatment records which are absent for any complaints of right shoulder pain or diagnosis of right shoulder strain, the Board finds his statements to lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The weight of the competent and credible evidence shows that the Veteran does not have current right shoulder disability.  The Veteran's one-time report of chronic shoulder strains is not competent and lacks credibility.  Moreover, the weight of the medical evidence is against the Veteran's lay assertions that he has a right shoulder disability.  Aside from his one documented report of chronic right shoulder strains, he has not provided any detailed statements regarding the claimed right shoulder disability and has not described any symptoms.  

As noted above, in the absence of proof of a present disability, there can be no valid claim.  Brammer, supra.  Accordingly, on this record, the evidence weighs against the claim that the Veteran has a right shoulder disability that is etiologically related to his active service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of a right shoulder disability. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for seizures is denied.  

Service connection for a right shoulder disability is denied.  


REMAND

Additional development is necessary regarding the Veteran's claims of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and a right knee condition.  Specifically, the Veteran must be afforded a current VA psychiatric examination and outstanding VA treatment records and identified federal treatment records must also be obtained.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Review of the record reveals that the Veteran was last afforded a VA psychiatric examination in December 2008.  In a November 2009 statement attached to his VA Form 9 substantive appeal, the Veteran reported he did not believe the December 2008 examination, and the assigned GAF score, accurately portrayed his continuing psychiatric symptoms.  

In light of the nearly six years that have elapsed since the last VA psychiatric examination, in addition to the Veteran's most recent statements regarding his psychiatric symptoms, the Board concludes a new VA examination is necessary to determine the existence and current severity of any psychiatric disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Veteran reported treatment of a right knee injury in 2004 or 2005 while he was incarcerated at a federal penitentiary in Florence, Colorado.  He authorized VA to seek related records, and while VA sought the records directly from the facility, there is no evidence that VA continued to seek such records following a September 2008 response from the Federal Bureau of Prisons which advised how to obtain the records.  In this regard, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Therefore, upon remand, the AOJ must again take steps to obtain the identified treatment records, including obtaining the necessary authorization from the Veteran.  

Finally, the most recent VA treatment records within the claims file, excluding VA examination reports, are from November 2007.  As VA treatment records are in constructive possession of the agency, any outstanding VA treatment records must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should obtain copies of the Veteran's VA treatment records dated from November 2007 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records, including treatment of a right knee injury in 2004-05, during the Veteran's incarceration within the Federal Bureau of Prisons, provided that the Veteran first completes any necessary authorization form.  
All efforts to obtain these records should be documented in the claims file.  If such records are unavailable, this should be documented in the claims file.  The AOJ must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the AOJ is unable to obtain the records, a written statement to that effect should be included in the record and the provisions of 38 C.F.R. § 3.159(e) must be complied with by providing the appellant with appropriate notice.  

2.  Obtain any outstanding VA treatment records dated from November 2007 to the present.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of PTSD, depression, or any other diagnosed psychiatric disability.  The claims file must be made available to and reviewed by the examiner, and the examination report should note such review. 

Based on the examination results and the review of the record, the examiner must provide an opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD and depression, and whether it is at least as likely as not (a 50 percent or greater probability) that any such disability is etiologically related to the Veteran's active service.  

A rationale for all opinions must be provided. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

4.  Thereafter, reajudicate the claims on appeal.  If any benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return these matters to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


